Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 20, 2016



The Court of Appeals hereby passes the following order:

A16A1571. ADAMS et al. v. BAXTER REAL ESTATE HOLDINGS, LLC et al.

       Larry and Vivian Adams filed in superior court a “Verified Petition to Quiet
Title, Void Tax Deed, and for Emergency and Permanent Restraining Order” against
the City of Fairburn, BTM Management, LLC, and Baxter Real Estate Holdings,
LLC, after the City sold the Adams’ real property at a tax sale; BTM Management
purchased the property and later transferred its interest in the property to Baxter Real
Estate. Baxter Real Estate answered, and filed a counterclaim also asserting a quiet
title claim; in its counterclaim, Baxter Real Estate set forth its efforts to foreclose the
Adams’ right of redemption. The trial court adopted a special master’s
recommendation and entered a final judgment in favor of Baxter Real Estate. The
Adamses appealed to this Court. However, we lack jurisdiction.
       Both sides expressly sought a judgment to quiet title to the property. Under Ga.
Const. 1983, Art. VI, Sec. VI, Par. III, the Supreme Court of Georgia has original
appellate jurisdiction over cases involving title to land. Because this case implicates
title to land, jurisdiction over this matter lies in the Supreme Court. See Tharp v.
Harpagon Co., 278 Ga. 654, 655 (1) (604 SE2d 156) (2004); see also Saxton v.
Coastal Dialysis &c., 267 Ga. 177, 178 (476 SE2d 587) (1996) (Supreme Court has
the ultimate responsibility for determining appellate jurisdiction).
      Accordingly, the appeal is hereby TRANSFERRED to the Supreme Court for
disposition.



                                   Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                      12/20/2016
                                           I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                     , Clerk.